Title: From Benjamin Franklin to Jane Mecom, 1 November 1773
From: Franklin, Benjamin
To: Mecom, Jane


Dear Sister,
London, Nov. 1. 1773
I received your kind Letter of June 28. with great Pleasure, as it inform’d me of your Welfare.
I thank you for your good Wishes that I may be a means of restoring Harmony between the two Countries. It would make me very happy to see it, whoever was the Instrument. I had us’d all the smooth Words I could muster, and I grew tir’d of Meekness when I saw it without Effect. Of late therefore I have been saucy, and in two Papers, Rules for reducing a great Empire to a small one;  and, An Edict of the King of Prussia, I have held up a Looking-Glass in which some Ministers may see their ugly Faces, and the Nation its Injustice. Those Papers have been much taken Notice of, many are pleased with them, and a few very angry, who I am told will make me feel their Resentment, which I must bear as well as I can, and shall bear the better if any publick Good is done, whatever the Consequence to myself. [In the margin: This to yourself.] In my own private Concerns with Mankind, I have observ’d that to kick a little when under Imposition, has a good Effect. A little Sturdiness when Superiors are much in the Wrong, sometimes occasions Consideration. And there is Truth in the Old Saying, That if you make yourself a Sheep, the Wolves will eat you.
I communicated Coz. Jenny’s Verses to my little Circle of Female Friends who made the Bouts Rimez, and they were pleas’d to praise them. I hope she is got well home from her Visit to Nantucket. My Love to her.
Your Neighbour Hall must have been pretty well advanc’d in Years when he dy’d. I remember him a young Man when I was a very young Boy. In looking back how short the Time seems! I suppose that all the Passages of our Lives that we have forgotten, being so many Links taken out of the Chain, give the more distant Parts Leave as it were to come apparently nearer together.
I was glad to hear of the Ship’s Arrival in which I sent your Things. I hope they will prove agreable and advantageous to you. If you possibly can, try to increase your Capital, by adding the Profits. Consuming all the Profits and some of the Principal, will soon reduce it to nothing. I am ever, my dear Sister, Your very affectionate Brother
B Franklin
